          Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 1 of 14


111 E. 18th Street 13th Floor New York, NY 10003




 Dan Vergano
 Science Reporter
 BuzzFeed News
 111 E. 18th St.
 13th Floor
 New York, NY 10003
 703-725-7908

 FOIA Officer
 Department of Health and Human Services
 Centers for Disease Control and Prevention
 1600 Clifton Road, N.E.
 Attn: FOIA Office, MS-D54
 Atlanta, GA 30333
 (770) 488-6277
 FOIARequests@cdc.gov



 September 14, 2020

           FOIA REQUEST

           Fee waiver requested

 Dear FOIA Officer:

 Pursuant to the federal Freedom of Information Act, 5 U.S.C. § 552, I request access to
 and copies of all communications to and from CDC director Robert Redfield
 (olx1@cdc.gov) and Health and Human Services public affairs chief Michael Caputo
 (Michael.Caputo@hhs.gov) and his scientific adviser Paul Alexander
 (Paul.Alexander@hhs.gov) from May 1,2020 to today, September 14, 2020. These
 communications are now the subject of a Congressional hearing.

 I would like to receive the information in electronic format, preferably a machine
 readable PDF or XML file.



                                                                                  Exhibit A
          Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 2 of 14


111 E. 18th Street 13th Floor New York, NY 10003


 I agree to pay reasonable fees for the processing of this request up to $25. Please
 notify me before incurring any expenses in excess of that amount.

 Fee Categorization

 For fee categorization purposes, I am a representative of the news media. Through this
 request, I am gathering information for my journalistic work with BuzzFeed News.
 BuzzFeed News is a global news outlet with more than 100 million monthly readers.
 Accordingly, I am only required to pay for the direct cost of duplication after the first 100
 pages. 5 U.S.C. § 552(a)(4)(A)(ii)(II); id. § 552(a)(4)(A)(iv)(II).

 Request for Fee Waiver

 Please waive any applicable fees. Release of the information is not primarily in my
 commercial interest and will contribute significantly to public understanding of
 government operations and activities. 5 U.S.C. § 552(a)(4)(A)(iii). I am making this
 request as a news reporter in order to inform the public about government operations, in
 this case, science communication during a deadly pandemic.

 Request for Expedited Processing

 Please provide expedited processing of this request which concerns a matter of
 urgency. As a science reporter, I am primarily engaged in disseminating information.
 The public has an urgent need for information about pandemic communications
 because of the ongoing and continuing pandemic that has killed more than 190,000 US
 citizens, and counting, where communication of accurate scientific information -- or
 interference with that communication -- can affect the number of lives lost. This is
 exactly the kind of life and death situation described in the FOIA statute creating the
 expedited processing category, and has been approved as such repeatedly throughout
 this crisis. I certify that my statements concerning the need for expedited processing are
 true and correct to the best of my knowledge and belief.

 Conclusion

 If my request is denied in whole or part, please justify all withholdings by reference to
 specific exemptions and statutes, as applicable. For each withholding please also
 explain why your agency “reasonably foresees that disclosure would harm an interest
 protected by an exemption” or why “disclosure is prohibited by law[.]” 5 U.S.C. §
 552(a)(8)(A)(i).
          Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 3 of 14


111 E. 18th Street 13th Floor New York, NY 10003


 I would appreciate your communicating with me by email or telephone, rather than by
 mail.

 I look forward to your determination regarding my request for expedited processing
 within 10 calendar days, as the statute requires.

 Thank you in advance for your assistance.

 Sincerely,



 Dan Vergano
            Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 4 of 14

Page 2- Mr. Vergano

                                                                              September 15, 2020



Dan Vergano
BuzzFeed News
1630 Connecticut Avenue, 7th Floor
Washington, District of Columbia 20009
Via email: Dan.Vergano@buzzfeed.com

Dear Mr. Vergano:

The Centers for Disease Control and Prevention and Agency for Toxic Substances and Disease Registry
(CDC/ATSDR) received your Freedom of Information Act (FOIA) request dated September 14, 2020. Your
request assigned number is 20-02344-FOIA, and it has been placed in our complex processing queue.

Extension of Time
In unusual circumstances, an agency can extend the twenty-working-day limit to respond to a FOIA
request.

We will require more than thirty working days to respond to your request because:

☐ We reasonably expect that two or more CDC centers, institutes, and offices (C/I/Os) may have
responsive records.
☐ We reasonably expect to receive and review voluminous records in response to your request.
☒ We reasonably expect to consult with two or more C/I/O/s, or another HHS operating division or
another federal agency about your request.
☐ We reasonably expect that records located would contain confidential commercial information. We
are required to notify submitters of confidential information if their information is requested through a
FOIA request. Submitters have 10 working days to object to the release of their information.

To process your request promptly, please consider narrowing the scope of your request to limit the
number of responsive records. If you have any questions or wish to discuss reformulation or an
alternative time frame for the processing of your request, you may contact the analyst handling your
request LaShonda Schofield at 770-488-6241 or our FOIA Public Liaison, Roger Andoh at 770-488-
6277. Additionally, you may contact the Office of Government Services (OGIS) to inquire about the
FOIA mediation services they offer. The contact information for OGIS is as follows: Office of
Government Information Services; National Archives and Records Administration; 8601 Adelphi Road-
OGIS; College Park, Maryland 20740-6001; e-mail at ogis@nara.gov; telephone at 202-741-5770; toll
free at 1-877-684-6448; or facsimile at 202-741-5769.

Expedited Processing

You requested that we expedite processing your request. Your request is granted and your FOIA request
would be processed as quickly as possible.



                                                                                              Exhibit B
             Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 5 of 14

Page 2- Mr. Vergano
Fee Category

Because you are considered a “News Media requester,” you will not be charged fees unless you choose to
receive responsive records in hard copy. (10 cents/page)

Cut-off-date

If you don’t provide us with a date range for your request, the cut-off date for your request will be the date
the search for responsive records starts.

You may check on the status of your case on our FOIA webpage https://foia.cdc.gov/app/Home.aspx and
entering your assigned request number. If you have any questions regarding your request, please contact me
at 770-488-6241 or via email at hur7@cdc.gov

                                                Sincerely,




                                                Roger Andoh
                                                CDC/ATSDR FOIA Officer
                                                Office of the Chief Operating Officer
                                                (770) 488-6399
                                                Fax: (404) 235-1852

20-02344-FOIA
                   Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 6 of 14


                                                                           Dan Vergano <dan.vergano@buzzfeed.com>



Your CDC FOIA Request #20-02344-FOIA
5 messages

LSchofield@cdc.gov <LSchofield@cdc.gov>                                                        Fri, Oct 2, 2020 at 1:52 PM
To: Dan.Vergano@buzzfeed.com


 October 2, 2020

 Request Number: 20-02344-FOIA

 Dear Mr. Vergano:

 This is regarding your Freedom of Information Act (FOIA) request of September 14, 2020, for request for access to and
 copies of all communications to and from CDC director Robert Redfield(olx1@cdc.gov) and Health and Human Services
 public affairs chief Michael Caputo (Michael.Caputo@hhs.gov) and his scientific adviser Paul Alexander
 (Paul.Alexander@hhs.gov) (Date Range for Record Search: From 5/1/2020 To 9/14/2020).

 Please see the attached letter.

 Sincerely,
 CDC/ATSDR FOIA Office
 770-488-6399




     Referral to other agency_Ltr for Requester (2)_20-023341.docx
     90K




                                                                                                         Exhibit C
         Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 7 of 14




                                                                                October 2, 2020


Dan Vergano
BuzzFeed News
111 E. 18th Street
13th Floor
New York, NY 10003

Dear Mr. Vergano:

This letter is to acknowledge receipt of your Centers for Disease Control and Prevention and Agency
for Toxic Substances and Disease Registry (CDC/ATSDR) Freedom of Information Act (FOIA)
request of September 14, 2020, “regarding request for access to and copies of all communications to
and from CDC director Robert Redfield(olx1@cdc.gov) and Health and Human Services
public affairs chief Michael Caputo (Michael.Caputo@hhs.gov) and his scientific adviser Paul
Alexander (Paul.Alexander@hhs.gov) (Date Range for Record Search: From 5/1/2020 To
9/14/2020)”
.
Your request has been referred to the Division of Freedom of Information for the Department of
Health and Human Services and the Centers for Medicare & Medicaid Services. The information you
requested falls under their jurisdiction. Should you have questions about the status of your request,
you may contact:

       Freedom of Information Officer
       Hubert H. Humphrey Building, Room 729H
       200 Independence Avenue, SW
       Washington, D.C. 20201
       Email: FOIARequest@hhs.gov
       Phone: 202-690-7453
       Fax: 202-690-8320
       FOIA Officer: Brandon Gaylord

       Centers for Medicare & Medicaid Services
       Philadelphia Regional Office
       801 Market Street
       Suite 9400
       Philadelphia, PA 19107-3134
       Phone: (215) 861-4347
       Fax: (443)-380-8939
       Email: RO3FOIA@cms.hhs.gov
        Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 8 of 14
Page 2- Mr. Vergano



                                    Sincerely,

                                    LaShonda Schofield
                                    LaShonda Schofield
                                    CDC/ATSDR FOIA Office
                                    Office of the Chief Operating Officer
                                    (770) 488-6399
                                    Fax: (404) 235-1852

cc:
Brandon Gaylord, HHS FOIA Office
CMS FOIA Office

20-02334-FOIA
                        Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 9 of 14
                                                                                                         Exhibit D
                                                                               Dan Vergano <dan.vergano@buzzfeed.com>



Your CDC FOIA Request #20-02344-FOIA
5 messages




Dan Vergano <dan.vergano@buzzfeed.com>                                                 Fri, Dec 4, 2020 at 10:36 AM
To: "Trent, Jacqueline" <foiarequest@hhs.gov>, RO3FOIA@cms.hhs.gov, Brandon.Gaylord@hhs.gov

 I'd like to request a completion date for this FOIA request, and a status update.

 FYI the Freedom of Information Officer Hubert H. Humphrey Building Phone -- 202-690-7453 -- does not work.



 Dan Vergano
 Science Desk (DC)
 (202) 629-4563
 BuzzFeed News
 111 E. 18th St., 13th Floor
 c/o Washington DC Bureau
 NY, NY 10003
 Send secure tips --contact.buzzfeed.com
 [Quoted text hidden]


       Referral to other agency_Ltr for Requester (2)_20-023341.docx
       90K                                                                                                             1


CMS RO3 FOIA <RO3FOIA@cms.hhs.gov>                                                            Fri, Dec 4, 2020 at 11:04 AM
                        Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 10 of 14
To: CMS 04 FOIA RF <04FOIARF@cms.hhs.gov>
Cc: "dan.vergano@buzzfeed.com" <dan.vergano@buzzfeed.com>


 This is from an Atlanta office. Not sure what I can do for them. If you need something from me, let me know.



 Have a noncontagious day but keep an infectious smile!




 Amy E. Holloway
 Phone: 215-861-4182
 Cell: 573-586-8532
 Email: amy.holloway@cms.hhs.gov
 Be blessed to be a blessing!


 I read and I forgot,
 I saw and I remembered,
 I did and I understood!
 [Quoted text hidden]


       Referral to other agency_Ltr for Requester (2)_20-023341.docx
       90K


Gaylord, Brandon (OS/ASPA) <Brandon.Gaylord@hhs.gov>                               Fri, Dec 4, 2020 at 11:08 AM
To: Dan Vergano <dan.vergano@buzzfeed.com>, "OS FOIA Request (HHS/ASPA)" <FOIARequest@hhs.gov>, CMS RO3
FOIA <RO3FOIA@cms.hhs.gov>


 Hi Dan,



 I asked the processor to provide you with an estimated date of completion. Our tracking number is 2021-00033-FOIA-OS.



 Thanks,

 Brandon



 From: Dan Vergano <dan.vergano@buzzfeed.com>
 Sent: Friday, December 4, 2020 10:36 AM
 To: OS FOIA Request (HHS/ASPA) <FOIARequest@hhs.gov>; CMS RO3 FOIA
 <RO3FOIA@cms.hhs.gov>; Gaylord, Brandon (OS/ASPA) <Brandon.Gaylord@hhs.gov>
 [Quoted text hidden]


                                                                                                                2
                        Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 11 of 14


CMS RO3 FOIA <RO3FOIA@cms.hhs.gov>                                                    Fri, Dec 4, 2020 at 11:09 AM
To: "Gaylord, Brandon (OS/ASPA)" <Brandon.Gaylord@hhs.gov>, Dan Vergano <dan.vergano@buzzfeed.com>, "OS FOIA
Request (HHS/ASPA)" <FOIARequest@hhs.gov>, CMS RO3 FOIA <RO3FOIA@cms.hhs.gov>
Cc: CMS 04 FOIA RF <04FOIARF@cms.hhs.gov>


 Thank you for the reply. Who is the processor of this request?



 Have a noncontagious day but keep an infectious smile!




 Amy E. Holloway
 Phone: 215-861-4182
 Cell: 573-586-8532
 Email: amy.holloway@cms.hhs.gov
 Be blessed to be a blessing!


 I read and I forgot,
 I saw and I remembered,
 I did and I understood!



 [Quoted text hidden]




                                                                                                        3
                Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 12 of 14


                                                                           Dan Vergano <dan.vergano@buzzfeed.com>



Your CDC FOIA Request #20-02344-FOIA
LSchofield@cdc.gov <LSchofield@cdc.gov>                                                   Wed, Dec 30, 2020 at 11:08 AM
To: dan.vergano@buzzfeed.com


 December 30, 2020

 Request Number: 20-02344-FOIA

 Dear Mr. Vergano:

 This is regarding your Freedom of Information Act (FOIA) request of September 14, 2020, for request for access to and
 copies of all communications to and from CDC director Robert Redfield(olx1@cdc.gov) and Health and Human Services
 public affairs chief Michael Caputo (Michael.Caputo@hhs.gov) and his scientific adviser Paul Alexander
 (Paul.Alexander@hhs.gov) (Date Range for Record Search: From 5/1/2020 To 9/14/2020).

 Please see the attached letter.

 Sincerely,
 CDC/ATSDR FOIA Office
 770-488-6399




     Referral to other agency_Ltr for Requester (2)_20-02334__1.docx
     90K




                                                                                                          Exhibit E
        Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 13 of 14




                                                                                December 30, 2020


Dan Vergano
BuzzFeed News
111 E. 18th Street
13th Floor
New York, NY 10003

Dear Mr. Vergano:

This letter is in follow up to your Centers for Disease Control and Prevention and Agency for Toxic
Substances and Disease Registry (CDC/ATSDR) Freedom of Information Act (FOIA) request of
September 14, 2020, “regarding request for access to and copies of all communications to and from
CDC director Robert Redfield(olx1@cdc.gov) and Health and Human Services
public affairs chief Michael Caputo (Michael.Caputo@hhs.gov) and his scientific adviser Paul
Alexander (Paul.Alexander@hhs.gov) (Date Range for Record Search: From 5/1/2020 To
9/14/2020)” This letter is intended to identify the number of pages sent to each agency, since it was
not included in the September 29, 2020 letter.
.
We located 381 pages of responsive records, of which, 379 pages were referred to the Division of
Freedom of Information for the Department of Health and Human Services and 2 pages were referred
to the Centers for Medicare & Medicaid Services for processing and direct response to you. Should
you have questions about the status of your request, you may contact:


       Freedom of Information Officer
       Hubert H. Humphrey Building, Room 729H
       200 Independence Avenue, SW
       Washington, D.C. 20201
       Email: FOIARequest@hhs.gov
       Phone: 202-690-7453
       Fax: 202-690-8320
       FOIA Officer: Brandon Gaylord

       Centers for Medicare & Medicaid Services
       Philadelphia Regional Office
       801 Market Street
       Suite 9400
       Philadelphia, PA 19107-3134
       Phone: (215) 861-4347
       Fax: (443)-380-8939
       Email: RO3FOIA@cms.hhs.gov
       Case 1:21-cv-01647-DLF Document 1-1 Filed 06/18/21 Page 14 of 14


Page 2- Mr. Vergano



                                    Sincerely,

                                    LaShonda Schofield
                                    LaShonda Schofield
                                    CDC/ATSDR FOIA Office
                                    Office of the Chief Operating Officer
                                    (770) 488-6399
                                    Fax: (404) 235-1852

cc:
Brandon Gaylord, HHS FOIA Office
CMS FOIA Office

20-02334-FOIA
